DETAILED ACTION

Status of Claims

This action is in reply to the request for continued examination filed on 28 October 2020.
Claims 1, 10 & 19 have been amended.
Claims 5, 6, 14, 15 have been previously cancelled.
Claims 1-4, 7-13 & 16-20 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner respectfully rescinds the 35 U.S.C. 103 rejection in view of the claimed amendments.  
The Examiner respectfully rescinds the nonstatutory double patenting rejection in view of the filed Terminal Disclaimer.
The Examiner respectfully rescinds the 35 U.S.C. 101 rejection in view of the claimed amendments. The limitations posting a group payment request as a chat message in the group chat session to the pre-established conversation group; and determining one or more designated payers for the group payment request in accordance with a predetermined payment scheme associated with the pre-established conversation group, wherein the predetermined payment scheme specifies one or more criteria for dynamically selecting a subset of users from the 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 October 2020 has been entered.
 	
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: The instant application is directed towards payment transactions in a group chat. More specifically, the Applicants claim a method, system and computer product for performing a payment transaction in a group chat environment, comprising: at a user device having one or more processors and memory for storing one or more programs to be executed by the one or more processors: displaying a conversation interface of a group chat session for a pre-established conversation group, the pre-established conversation group including a user of the user device and a plurality of other users participating in the pre-established conversation group; providing, in the conversation interface of the group chat session, a control for requesting payment from the pre-established conversation group;  detecting an input from the user invoking the control for requesting payment from the pre-established conversation group; in response to detecting the input from the user: posting a group payment request as a chat message in the group chat session to one or more designated payers in the pre-established conversation group; wherein the one or more designated payers for the group payment request are determined in accordance with a predetermined payment scheme associated with the pre-established conversation group, wherein the predetermined payment scheme specifies one or more criteria for dynamically selecting a subset of users from the pre-established conversation group as the one or more designated payers for the group payment request, and wherein the group payment request is only visible and accessible to the one or more designated payers; and receiving a plurality of payment responses as chat messages in the group chat session from the determined designated payers, each payment response including an indication of accepting or rejecting the group payment request; in accordance with a determination that a first number of the determined designated payers have accepted the group payment request, obtaining a first distribution of payments among the first number of the determined designated payers according to the predetermined payment scheme; and sending the first distribution of payments to a server, wherein the server transfers the payments from the first number of the determined designated payers to the user of the user device. 
Furthermore, Dezelak et al. [US 2013/0110662 A1] discloses “An electronic device receives a third-party beneficiary selection at least one of a good, a service, and a payment. A set of contacts is presented in response to receiving the selection. A selection of at least one promisor from the set of contacts is received. A wireless message comprising at least an identifier of the third-party beneficiary selection is generated. The wireless message is transmitted to a mobile device associated with the at least one promisor.”
Atagun et al. [US 2014/0172704 A1] discloses “Methods and systems according to one or more embodiments are provided for establishing, managing or using a shared pool between a group of users in connection with one or more common transactions. In an embodiment, a system comprises: one or more processors; and one or more memories adapted to store a plurality of machine-readable instructions which when executed by the one or more processors are adapted to cause the system to: pull funds from one or more members of a shared pool, wherein the shared pool is created between a group of users or members in connection with one or more common transactions, and wherein the funds are pulled according to one or more rules set up by each member for pulling funds from their respective funding sources when the shared pool is selected to be used in connection with the common transaction(s); and process the common transaction(s) using the shared pool.”
Ghandi [US 2014/0052633 A1] discloses “Methods and systems for facilitating payments in a chat session are described. The methods include receiving instructions from a first user to configure a chat session to accept actionable text regarding payment, receiving the actionable text in a message entered by the first user to a second user, determining an action for the first user based on the actionable text, transmitting a request for the action to a second user, receiving approval of the request from the second user, and processing the payment.”
However, in the instant application none of the prior arts of record either individually or in combination teach or suggest providing, in the conversation interface of the group chat session, a control for requesting payment from the pre-established conversation group;  detecting an input from the user invoking the control for requesting payment from the pre-established conversation group; in response to detecting the input from the user: posting a group payment request as a chat message in the group chat session to one or more designated payers in the pre-established conversation group; wherein the one or more designated payers for the group payment request are determined in accordance with a predetermined payment scheme associated with the pre-established conversation group, wherein the predetermined payment scheme specifies one or more criteria for dynamically selecting a subset of users from the pre-established conversation group as the one or more designated payers for the group payment request, and wherein the group payment request is only visible and accessible to the one or more designated payers; and receiving a plurality of payment responses as chat messages in the group chat session from the determined designated payers, each payment response including an indication of accepting or rejecting the group payment request; in accordance with a determination that a first number of the determined designated payers have accepted the group payment request, obtaining a first distribution of payments among the first number of the determined designated payers according to the predetermined payment scheme.
For these reasons claims 1, 10 & 19 are deemed to be allowable over the prior art of record, and claims 2-4, 7-9, 11-13, 16-18 & 20 are allowed by dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lacey et al. US 2008/0177659 A1 discloses “The invention provides a system and method for providing financial processing in conjunction with instant messaging (IM) to a user using a user device, the system including an IM bank processing portion that is provided to conduct chat sessions with users using IM so as to receive financial information from and provide financial information to the users, and the IM bank processing portion providing for effecting a transaction upon a request of a user; and the IM bank processing portion monitoring activity of the user relating to input of the user vis-a-vis IM chat windows displayed on the user device, the IM bank processing portion effecting the transaction based on the monitoring. The invention might also be used in conjunction with communication technologies other than IM. The invention may be utilized in conjunction with other user to user communication systems, i.e., other than instant messaging.”

Oskolkov et al. US 2013/0060679 A1 discloses “Providing for third-party payments for mobile electronic commerce is described herein. By way of example, an electronic transaction initiated at a first subscriber account can be funded at least in part from a second subscriber account. Particularly, the first subscriber account associated with a mobile terminal can select an item for purchase with a content browsing application on the first mobile terminal. A request for payment can be sent from the first mobile terminal to a second mobile terminal, associated with the second subscriber account. Funds transferred from the second mobile terminal to a banking account associated with the first mobile terminal can then be utilized to purchase the item and complete the electronic transaction. In an aspect, information pertaining to respective accounts can be masked from respective subscribers to provide financial privacy in conjunction with third party financing of electronic commerce.”	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921.  The examiner can normally be reached on M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KITO R ROBINSON/Primary Examiner, Art Unit 3619